Citation Nr: 0723777	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  02-19 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine, to include 
restoration of a 20 percent rating.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The veteran had active service from December 1983 to April 
1984, and from August 1985 to December 1994. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from actions in May and July 2002 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  The VARO now of jurisdiction is Los Angeles, 
California.

Service connection is also now in effect for the following: 
undiagnosed illness manifested by joint pain, rated as 20 
percent disabling; subpatellar chondromalacia, left knee, 
rated as 10 percent disabling; subpatellar chondromalacia 
with internal derangement of the right knee with anterior 
cruciate ligmentous laxity, rated at 10 percent; degenerative 
joint disease of the cervical spine, rated at 10 percent; 
hepatitis C, rated at 10 percent; and hearing loss in the 
left ear and excision of a cyst on the right cheek, each 
rated as noncompensably disabling.  With the consideration of 
the bilateral factor, a combined service-connected disability 
rating of 50 percent is now in effect. 

In a decision in January 2004, the Board denied entitlement 
to a rating in excess of 20 percent for undiagnosed illness 
manifested by joint pain, to include restoration of a 40 
percent rating.  The Board also remanded the issues shown on 
the first page of the present decision.

During the course of the current appeal, the veteran raised 
and the VARO denied entitlement to service connection for 
post-traumatic stress disorder (PTSD).  An appeal based upon 
a notice of disagreement  (NOD) as to that matter has not yet 
been perfected, and it is not part of the current appeal. 




FINDINGS OF FACT

1.  Based on a VA examination in February 2002, a March 2002 
rating action proposed to reduce the rating for degenerative 
disc disease of the lumbar spine from 20 percent (which had 
been in effect for 8 years), to 10 percent; the reduction was 
implemented by a decision in May 2002, effective September 1, 
2002.

2.  The VA examination in 2002 may have been modestly limited 
but subsequent VA examinations were, in the aggregate, as 
complete as those which proceeded them; however, none of 
these evaluations showed material improvement that was 
reasonably certain to be maintained under the ordinary 
conditions of life.

3.  The veteran's degenerative disc disease of the lumbar 
spine is manifested by 
X-ray evidence of moderately severe degenerative changes at 
L-5/S-1 with periodic muscle spasms and pain on motion, and 
generally no more than moderate limitation of motion except 
on period flare-ups of periods averaging about 4 weeks 
annually.  

4.  There are no extraordinary factors which produce an 
unusual disability picture with regard to the lumbar spine 
disability, such as to render the regular schedular rating 
standards impractical for application.

5.  The veteran's service-connected disabilities impair him 
to a considerable degree and in particular types of labor, 
but both subjectively and objectively are not shown to render 
him unable to work in all forms of gainful occupational 
endeavor compatible with his experience and other factors.   



CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent rating and 
no more for degenerative disc disease of the lumbar spine are 
met from September 1, 2002.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002 & Supp. 2007; 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 
3.321, 4.1-4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic 
Code 5293 (2006).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The veteran filed his claim for service connection for the 
lumbar spine degenerative disc disease at separation, and the 
grant of service connection and assignment of a 20 percent 
rating was effective the day after separation from service in 
1994.  Based on a VA examination in February 2002, a March 
2002 rating action proposed to reduce the rating for 
degenerative disc disease of the lumbar spine from 20 (which 
had thus been in effect for 8 years), to 10 percent; this was 
implemented by a decision in May 2002, effective September 1, 
2002.  Throughout that period of time, he was informed by 
various communications and an SOC and SSOCs as to what 
information was of record and what was required to 
substantiate the continuation of a 20 percent rating.  Since 
the issue is herein limited in nature, and given the action 
taken thereon by the Board, it is unnecessary for VCAA 
purposes to further dwell on matters such as timeliness, 
etc., with regard to the restoration issue.  Suffice it to 
say that with regard to the increased rating/restoration 
issue, the veteran has in no way been prejudiced by such 
actions by the Board.

However, the veteran filed formal claim for TDIU in February 
2002.  He was informed as to what was required by letters in 
March, April, and June 2002.  Action was deferred on that 
issue pending development of the evidence.  The VARO denied 
the TDIU claim in a rating action in July 2002, and an SOC on 
that issue was prepared in October 2002.  He filed his NOD, 
and a Substantive Appeal was filed in November 2002.  
Additional correspondence and actions were taken, in all of 
which he was informed as to what was required with regard to 
the TDIU claim.  He was similarly informed in the Board's 
remand action in January 2004.  Throughout, the VARO also 
entered into the file a number of private and VA treatment 
and examination records including as specifically designated 
by the veteran, and, in particular, extensive data about his 
employment situation.  The veteran was notified of what was 
of record and what additional evidence was needed to 
substantiate the claims.  And throughout, including since the 
remand, additional evidence has been subsequently obtained.  
Throughout, SSOC's and letters (as well as the remand by the 
Board) have comprehensively informed him of what action was 
being taken, what evidence was of record, and what was 
required.  He has responded with additional data, to include 
with regard to his employment situation and that is all of 
record.

In one way or another since he filed the claim, he has been 
notified that VA would obtain pertinent data to include VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit more evidence, to include any in his possession.  
The notice included the general effective date provision for 
the claims, that is, the date of receipt of the claims.   

Any absence of information was harmless error, and to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  In addition, he has 
not demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders, supra.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although VCAA notification with regard to 
a part of a current claim was perhaps in part not technically 
furnished prior to the initial adjudication, any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence including as part of the Board's remand after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  He has indicated that he 
had no other information or evidence to give VA to 
substantiate his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development on this issue.  Another 
such remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

II.  Lumbar Spine Rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
under 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The Court, in Brown 
v. Brown, 5 Vet. App. 413, 420 (1993), has interpreted the 
provisions of 38 C.F.R. § 4.13 (2006) to require that in any 
rating reduction case it must be ascertained, based upon a 
review of the entire recorded history of the disorder, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Moreover, 
38 C.F.R. §§ 4.2 and 4.10 provide that in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement in a disability actually reflects 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.

The provisions of 38 C.F.R. § 3.344 also establish that there 
must be improvement before an evaluation is reduced.  Where a 
rating has been in effect for greater than five years, it is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Moreover, though 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a)(c).  The burden of proof is on VA to 
establish that a reduction is warranted by a preponderance of 
the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

The provisions of 38 C.F.R. § 3.105(e) state, in pertinent 
part, that, when a reduction in a disability evaluation is 
contemplated such that it would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction will be prepared, setting 
forth all material facts and reasons.  It appears that the 
veteran was informed of the "detailed reasons" for the 
rating reduction as required by the provisions of 38 C.F.R. § 
3.105(e), and he was afforded an opportunity to present 
appropriate argument or pertinent evidence in opposition to 
that rating reduction, between the date of the rating 
reduction decision and the prospective effective date of 
reduction.  The requisites of 38 C.F.R. § 3.105(e) appear to 
have been satisfied in this case.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

There has been a change in the rating criteria which pertain 
to disorders of the spine.  The VA has issued revised 
regulations concerning the sections of the rating schedule 
that deal with intervertebral disc syndrome.  The Board also 
notes that for spine disorders which are not rated under the 
code for intervertebral disc syndrome, there is a new General 
Rating Formula for Diseases and Injuries of the Spine. 

Under the prior regulations, a low back disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295, 
which provides that a noncompensable rating is warranted 
where a lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is Diagnostic Code 5293, under which a 
noncompensable rating is warranted for intervertebral disc 
syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  DC 5292 
provides that a 10 percent rating is warranted for limitation 
of motion of the lumbar spine which is slight in degree.  A 
20 percent rating is warranted for moderate limitation of 
motion.  A 40 percent rating is warranted if the limitation 
of motion is severe.

As was noted above, VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54,345-349 (Aug. 
22, 2002).  The new rating criteria provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  With 
incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate as 60 
percent disabling;  With incapacitating episodes having a 
total duration of at least four weeks but less than six 
weeks during the past 12 months, rated as 40 percent 
disabling;  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, rate as 20 percent disabling;  
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, rate as 10 percent disabling.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever 
method results in a higher evaluation for that segment.

For spine disorders which are not rated under the code for 
intervertebral disc syndrome, there is a new General Rating 
Formula for Diseases and Injuries of the Spine.  68 Fed. Reg. 
51,454-458 (Aug. 27, 2003). The General Rating Formula for 
Diseases and Injuries of the Spine (For DCes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) provides as follows: 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine, rate as 100 percent 
disabling; Unfavorable ankylosis of the entire 
thoracolumbar spine, rate as 50 percent disabling; 
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine, rate as 40 percent disabling; Forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine, rate as 30 percent 
disabling; Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, rate as 20 
percent disabling; Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height, rate as 10 percent disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2). Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability. (Code 5235), 
Vertebral fracture or dislocation; (Code 5236), Sacroiliac 
injury and weakness; (Code 5237), Lumbosacral or cervical 
strain; (Code 5238), Spinal stenosis; (Code 5239), 
Spondylolisthesis or segmental instability; (Code 5240), 
Ankylosing spondylitis; (Code 5241), Spinal fusion; (Code 
5242), Degenerative arthritis of the spine (see also 
Diagnostic Code 5003); (Code 5243), Intervertebral disc 
syndrome.

The Court has emphasized that, when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain. 

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, DC 5003.

Pursuant to the initial rating action in September 1995, the 
veteran's service-connected degenerative disc disease of the 
lumbar spine was rated as 20 percent disabling under DC 5293 
from the day following separation from service, December 7, 
1994; a rating action in October 1997 continued that rating.  
This rating continued until action was taken in March 2002 
proposing to reduce the rating from 20 to 10 percent.  That 
proposal to reduce was effectuated in a rating action in May 
2002, with the reduction taking effect on September 1, 2002.

From a factual standpoint, the file relating to his condition 
in service is of record for comparative purposes.  Of 
particular value is a summary report dated in March 1994 from 
Fitzsimons Army Medical Center, relating to all of his 
complaints.  The rheumatologist had concluded, based in part 
on magnetic resonance imaging (MRI) findings of changes from 
L-4 through S-1, that his low back complaints were 
attributable to degenerative disc disease at L-4/L-5, and L-
5/S-1, with nerve root irritation from a disc at that lower 
level.

Clinical reports from March 1996 note while had had other 
complaints, his primary problem was low back pain, worse in 
the morning and getting better with movement during the day.  
The pain was a dull ache and sometimes radiated into both 
legs to the proximal thigh.  He had tenderness over the 
sacroiliac area.

On VA examination in September 1997, he complained of low 
back pain with rare radiation into both legs, worse on the 
right.  Prolonged standing and sitting aggravated the back 
pain.  He could not walk over two city blocks or climb or 
descend stairs without accentuating the back problems.  
Examination of the lumbosacral spine showed flattening of the 
lordosis.  Motions were described with some pain radiation on 
certain motions.  Diagnosis was degenerative disc disease of 
the lumbar spine at L-5/S-1 (as confirmed by X-rays in late 
1996), with radiation of pain into the right leg and reduced 
range of motion with moderate paravertebral spasms from L-2 
through L-5 with intact sensory perception.  

On VA examination in February 2002, the veteran said that he 
had constant low back pain.  He said that the back would 
flare-up more frequently now than before, with about 6 of 
these flare-ups in the prior year, and 3-4 times in the past 
2-3 years when they were bad enough to warrant an emergency 
room visit.  He was having trouble doing manual labor and had 
not had a job for 2 years.  He reported having had no on-the-
job injuries to his back and said that his last visit for his 
back had been about a year before.  His ongoing history of 
back pain was noted.  And on examination, he had slight 
tenderness to touch to deep palpation of the lumbar 
sacroiliac joint region on the left.  Actual ranges of lumbar 
motion were not recorded on the examination.  Various other 
tests were suggested as possible for a more specific 
assessment, none of which were done.

Based on the aforementioned examination, the reduction from 
20 to 10 percent was proposed and eventually effectuated.

Subsequently, additional clinical information was received.  
For instance, a hospital report is of record showing that he 
had been seen in October 1999 with low back pain.  He said he 
sat down and his back went out; he had had pain in the back 
for 2-3 days.  He had pain radiating into the right buttock 
but not into the thigh.  On examination, he had 4+ spasms in 
the low back, and there was loss of the normal lumbar 
lordosis.  All range of motions were limited, some severely, 
but there was no radiation.  

The veteran submitted a statement asking for another VA 
examination, noting that the previous examination had been 
inadequate and that other evidence supported his contentions 
with regard to ongoing back problems which had not improved 
and thus did not warrant a reduction.  He also submitted lay 
statements with regard to his various symptoms, including his 
back.  One affiant indicated that she sometimes would have to 
help him when his back went out.  Another VA examination was 
not undertaken and the case went forward on appeal to the 
Board, which remanded the case for development of the 
evidence.

On VA examination in May 2004, the veteran said that he had 
had back pain most of the time since service.  He now had 
about 6 exacerbations a year after which he would not be able 
to function at a high level for about 2-3 weeks.  He had pain 
ranging from 5-10 (on a scale of 1-10) with weakness and 
fatigability but no incoordination.  On examination, the 
lumbar lordosis was maintained and he had no spasms.  
However, there was tenderness to palpation over the lower 
spinal elements of the lumbar spine.  Range of motion was 60 
degrees of forward flexion, 15 degrees each on extension, 
lateral bending and rotation with bilateral positive straight 
leg raising signs.  His reflexes were 2/4 bilaterally and 
strength and sensation was normal.  He was felt to have 
motion limitations of approximately 20 degrees due to pain.  
X-rays showed marked degenerative disc disease, L-5 on S-1.

VA clinical reports show ongoing low back complaints with 
limited motion and pain, and X-rays consistent with the 
finding above.  In June 2004 he was given a TENS unit; 
Naprosyn had not helped his pain very much.  He had also 
recently tried a muscle relaxant but it made him drowsy.  He 
was scheduled for exercises.  

On VA examination in August 2004, the veteran said his low 
back ache was an
8-10/10, a dull ache, with a shooting (10/10) pain down to 
the backs of his knees.  Most of the pain was when he tried 
to stand up from a sitting position, would last 30-40 
seconds, and then would easy off slightly.  He walked 1-2 
miles daily but getting off his feet helped.  His most 
comfortable position was standing, but not for too long.  
Examination of the low back showed tenderness to palpation.  
Forward flexion was 0-80 degrees with pain; extension was 0-
20 degrees with pain; left lateral flexion was 0-10 degrees 
with pain; right lateral flexion was 0-20 degrees without 
pain; left lateral rotation was 0-10 degrees with pain; right 
lateral rotation was 0-20 degrees without pain.  He was able 
to stand on heels and toes without pain.  He had 5/5 strength 
and patent reflexes.  Straight leg raising was positive with 
pain down the backs of the knees at about 45 degrees of 
extension.  Sensation was intact from L-2/S-1 on light touch.  
X-rays confirmed moderately severe discogenic disease at L-
5/S-1 with left narrowing sclerosis and large osteophytes 
anteriorly as well as osteopenia.  He was noted to have 
decreased motion as a result of pain, and reported 
fatigability after repetitive motions secondary to the pain 
and disuse.  He did not report or demonstrate incoordination 
or weakness.  

On VA outpatient visit in January 2005, he said he continued 
his physical therapy but this had not significantly improved 
his back pain.  He had had some benefit from the TENS unit 
but his anti-inflammatory medications cased him to be sick to 
his stomach.  His pain was in the low back and radiated to 
his hips.  He had no changes in bowel or bladder functions.  
A subsequent notation was that he did better with treatment 
but the pain returned the next day.  He has since been seen 
for follow-ups for low back pain including therapy and muscle 
exercises.

In Kitchens v. Brown, supra, the Court stated "[i]n order 
for the VA to reduce certain service-connected disability 
ratings, the requirements of 38 C.F.R. § 3.344(a) and (b) 
must be satisfied."  This regulation requires that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. at 417-18.  This regulation 
is applicable in the instant case, since these regulatory 
provisions apply to ratings that have been in effect for long 
periods at a sustained level (five years or more).  38 C.F.R. 
§ 3.344(a),(c); Lehman v. Derwinski, 1 Vet. App. 339 (1991); 
Smith v. Brown, 5 Vet. App. 335 (1993). 

The Court has also held that "after-the-fact justification 
cannot resurrect a flawed rating, one which was arrived at in 
derogation of the regulations promulgated by the Secretary."  
Dofflemeyer v. Derwinski, 2 Vet. App. at 280.  In Schafrath 
v. Derwinski, at 1 Vet. App. at 595, the Court held "[w]hen 
the issue raised is a rating reduction and the Court 
determines that the reduction was made without observance of 
law - here 38 C.F.R. §§ 4.40, 4.45, 4.2, 4.10, 3.344(a) - 
this Court . . . has ordered reinstatement of the prior 
rating."

In the present case, the 20 percent rating was in effect 
since 1994, some 8 years, and thus various provisions of 38 
C.F.R. § 3.344, pertaining to stabilization of disability 
ratings apply to this case.  The next question for the Board 
is whether the evidence of record as of the RO decision 
provided a basis for the rating reduction given the standards 
of 38 C.F.R. § 3.344.

As the provisions of 38 C.F.R. § 3.344(a) and (b) are 
applicable in this case, rating reductions may only be 
predicated on evidence of sustained material improvement 
under the ordinary conditions of life, as shown by full and 
complete examinations.  Here, it appears that those standards 
were not met with regard to the veteran's service-connected 
low back disorder.  

The questioned examination in early 2002 was fairly 
comprehensive, although it may not have been quite as 
detailed as prior examinations, in that specific given arcs 
of motion were not annotated.  However, the primary 
pertinence with regard to that assessment is that findings on 
that examination and the evidence relating to his low back 
problems before and since are entirely consistent with one 
another.

Moreover, after reviewing the objective medical evidence of 
record, the Board finds that the veteran's service-connected 
low back disorder had not then exhibited a sustained material 
change for the better under the ordinary conditions of life.  
In fact, a sequential comparison of VA examinations before 
and since fails to show any material improvement in the 
veteran's low back disability.  Since he is continuing a 
variety of treatment regimens, whether his low back stays at 
the same level or disability, or becomes fundamentally better 
or worse in the future, is something that will have to be 
addressed at that time.  

At the time of the 2002 examination, as well and before and 
since, the veteran's degenerative disc disease of the lumbar 
spine was, and has been, manifested by
X-ray evidence of moderately severe degenerative changes at 
L-5/S-1 with periodic muscle spasms and pain on motion, and 
generally no more than moderate limitation of motions except 
on period flare-ups of from no more than 2-4 weeks annually.  
Moreover, while his overall disability is generally less than 
severe under pertinent regulations, e.g., he does not have 
such findings as to show ankylosis, or severe neurological 
impact or other generally more severe findings, we believe, 
with all due respect for the RO's determination, that he is 
entitled to restoration of a 20 percent (but no more) rating. 

In view of the foregoing, and with all reasonable doubt 
resolved in the veteran's favor, the Board concludes that the 
veteran's low back disorder can reasonably be described as 
more nearly approximating a 20 percent level of disability at 
the time of the rating reduction.  Accordingly, the Board 
concludes that the reduction effectuated in the May 2002 
rating decision was not proper, and that restoration of the 
20 percent evaluation (and no more) for service-connected 
degenerative disc disease of the lumbar spine is warranted, 
effective September 1, 2002.

III.  TDIU

Pursuant to 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).

For the purposes of establishing a single disability 
evaluated at 60 percent, disabilities with a common etiology 
may be combined. 38 C.F.R. § 4.16(a). Etiology refers to the 
causes or origin of a disease or disorder.  Dorland's 
Illustrated Medical Dictionary 585 (28th ed. 1994).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
2002).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2006).

Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a total rating, based on unemployability.  Van Hoose, 
supra, at 363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, has to be looked at in a practical manner, and that 
the thrust is whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

When he opened his claim for TDIU, the veteran said he had 
not worked for 2 years.  He had worked for a parts store that 
went out of business.

He has since given more information with regard to various 
jobs he has held.  Family and friends have provided 
statements that he has trouble remembering things; sometimes, 
one individual said, his back would go out and she had to 
help him.

On a VA examination in February 2002, he said he had problems 
doing manual labor and said that his recent memory loss, when 
he could not remember what he had been told by employers, 
caused him difficulties in work as well.  

A VA Form 21-8940 in May 2002 reported that he had had jobs 
with sales and stocking at a parts store, as a tracker/foster 
parent, and as a jailer.  Responses were received from some 
of these employers indicating that he had been terminated at 
the auto parts store because he failed to report to work on 
several occasions.  He had been terminated in July 1996 as a 
correctional officer due to his having violated department 
and county policy.  

On an outpatient report in 2004 he said that he had 
previously mostly done manual labor work in carpentry or as a 
mechanic. 

On VA hospitalizations in 1996, 1997, and particularly in 
December 2004, when he was being treated for mental health 
concerns characterized as adjustment disorder with 
disturbance of conduct and amphetamine and alcohol abuse, he 
said that he had gotten a job at the sheriff's department 
which he lost as  result of his own activities with some of 
his cohorts.  He had a history of cocaine and marijuana 
abuse, but he had been clean and sober from 1986-1996, and he 
had followed-up with AA meetings.

On a statement from the veteran in June 2004, he gave the 
names of an auto parts job he had had, as well as a pizza 
store, both of which had gone out of business.

The veteran's father submitted a statement in June 2004 as to 
his observations of the veteran, including that he was 
finding it extremely difficult to find work.  During the 
search for outside work, he had also tried to help his father 
around the house but still found it difficult as he would 
have to rest and had problems including with pain.  His 
former wife described his frustration at not being like he 
had been before service, and had been unable to get  job, not 
just a job that he wanted, but any job.

Pursuant to the remand request by the Board, a Social and 
Industrial Survey (SIS) was undertaken by VA in May 2004.  
With regard to specific jobs, he again cited the auto parts 
store, as a correctional officer, and one in which he had 
informally been a big brother and then moved to receiving 
some payment for offering foster care (March 1997-February 
1998).  The evaluator noted that his leaving all three jobs 
had not been a result of his physical challenges.  He said 
that he now used no drugs or excessive alcohol.  It was noted 
that he was being seen for mental health issue and had a 
current GAF of 45.  

Some VA clinical records from 2004-2005 show a primary 
psychiatric diagnosis of depressive disorder, NOS.  A report 
of a comprehensive psychiatric evaluation for VA in August 
2005 reflected a diagnosis of PTSD.  The examiner felt that 
mentally, he was able to establish and maintain effective 
work and social relationships, but he was noted to have 
memory problems, and had problems in performing in daily 
life.  GAF was said to be 52.  He said he did not know if he 
could work, and while he was able to fix cars, he was 
forgetful of instructions and people would not call him 
because he had to go regularly to the VA facility in another 
location.  He said he tried to find work a few times a week 
and had done about 40 applications in the prior year, but now 
just sat around.  He described having lost several jobs 
because he would or could not follow the rules.

In this case, even with the restoration of the 20 percent 
rating for his low back herein undertaken, the veteran's 
service-connected disabilities do not come within an 
approximation of the schedular criteria required under 
38 C.F.R. § 4.16(a) to warrant a total disability evaluation. 

Moreover, there is neither subjective nor objective data of 
record to justify a finding that the veteran is unable to 
secure or follow a substantially gainful occupation solely as 
a result of service-connected disability.   

The Board has no reason to doubt that, due to his aggregate 
mental and physical health situation and other factors, the 
veteran may be unable to do certain types of employment due 
to his back and other service-connected disabilities.  There 
is certainly support for finding that it is difficult for him 
to find job, and the Board does not question that.  On the 
other hand, review of the most recent jobs he has held shows 
that he was terminated for things other than his disabilities 
of service origin.  Throughout the file, there is also ample 
evidence of some non-service-connected problems, the primary 
one of which relates to his mental health.  But there is no 
indication that the veteran is unemployable by reason solely 
of his service-connected disabilities, so there is no basis 
to justify referral of the TDIU issue to the Director, 
Compensation and Pension Service for an extraschedular 
evaluation pursuant to 38 C.F.R. § 4.16(b).  


ORDER

Entitlement to restoration of a 20 percent rating, and no 
more, from September 1, 2002, for degenerative disc disease 
of the lumbar spine, is allowed, subject to the pertinent 
regulatory criteria relating to the payment of monetary 
awards.  

Entitlement to a TDIU is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


